EXHIBIT 10.4
 



NOBLE ENERGY, INC.
1992 STOCK OPTION AND RESTRICTED STOCK PLAN


2009 RESTRICTED STOCK AGREEMENT


THIS AGREEMENT, made and entered into as of this ___ day of ___________, 20__,
by and between NOBLE ENERGY, INC., a Delaware corporation (the “Company”), and
_________________________ (“Employee”),


WITNESSETH THAT:


WHEREAS, the Compensation, Benefits and Stock Option Committee of the Company’s
Board of Directors (the “Committee”), acting under the Company’s 1992 Stock
Option and Restricted Stock Plan adopted on January 28, 1992, as amended (the
“Plan”), has the authority to award restricted shares of the common stock of the
Company to certain employees of the Company or an Affiliate (as defined in the
Plan); and
 
WHEREAS, pursuant to the Plan the Committee has determined to make such an award
to Employee on the terms and conditions and subject to the restrictions set
forth in the Plan and this Agreement, and Employee desires to accept such award;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.           Restricted Stock Award.  On the terms and conditions and subject to
the restrictions, including forfeiture, hereinafter set forth, the Company
hereby awards to Employee, and Employee hereby accepts, a restricted stock award
(the “Award”) of ____________ shares (the “Restricted Shares”) of common stock,
par value $3.33 1/3 per share, of the Company.  The Award is made effective as
of January 30, 2009 (the “Effective Date”).  The Restricted Shares shall be
issued in book-entry or stock certificate form in the name of Employee as of the
Effective Date and delivered to Employee on the Effective Date or as soon
thereafter as practicable.  Employee shall take all such action as may be
requested by the Company to cause the Restricted Shares to be deposited with the
Company, together with any executed stock powers and/or other instruments of
transfer reasonably requested by the Company, to be held by the Company in
escrow for Employee’s benefit until such time as the Restricted Shares are
either forfeited by Employee to the Company or the restrictions thereon
terminate as set forth in this Agreement.
 
2.           Vesting and Forfeiture.
 
(a)           The Restricted Shares shall be subject to a restricted period (the
“Restricted Period”) that shall commence on the Effective Date and shall end
with respect to 20% of the shares granted, on the first anniversary of the
Effective Date; with respect to 30% of the shares granted, on the second
anniversary of the Effective Date; and with respect to 50% of the shares
granted, on the third anniversary of the Effective Date.
 
(b)           The Restricted Shares shall be subject to being forfeited by
Employee to the Company as provided in this Agreement, and Employee may not
sell, assign, transfer, discount, exchange, pledge or otherwise encumber or
dispose of any of the Restricted Shares unless the restrictions applicable to
the Restricted Shares under this Agreement have terminated in accordance with
the provisions of this Agreement or the Plan.
 
(c)           If Employee remains employed by the Company or an Affiliate
throughout the Restricted Period, the restrictions applicable hereunder to the
Restricted Shares shall terminate, and as soon as practicable after the end of
the Restricted Period the Restricted Shares, together with any dividends or
other distributions with respect to such shares then being held by the Company
pursuant to the provisions of this Agreement, shall be delivered to Employee
free of such restrictions.
 
(d)           If Employee’s employment with the Company or an Affiliate
terminates during the Restricted Period by reason of Employee’s death or
Disability (as defined in Section 2(g) hereof), the restrictions applicable
hereunder to the Restricted Shares shall terminate, and as soon as practicable
after such termination of employment the Restricted Shares, together with any
dividends or other distributions with respect to such shares then being held by
the Company pursuant to the provisions of this Agreement, shall be delivered to
Employee (or in the event of Employee’s death, to Employee’s estate) free of
such restrictions.
 
 
1

--------------------------------------------------------------------------------

 
 
(e)           If Employee’s employment with the Company or an Affiliate
terminates during the Restricted Period for any reason other than Employee’s
death or Disability, then on the date (the “Forfeiture Date”) that is 180 days
after the date of such termination of employment (or such earlier date after
such termination of employment as shall be determined by the Committee acting in
its absolute discretion) all of the Restricted Shares shall be forfeited by
Employee and transferred to the Company at no cost to the Company unless prior
to the Forfeiture Date the Committee, acting in its absolute discretion,
terminates the restrictions applicable hereunder to all or a portion of the
Restricted Shares.  If the Committee so terminates the restrictions applicable
hereunder to any of the Restricted Shares, then as soon as practicable after the
termination of such restrictions the Restricted Shares with respect to which the
restrictions have been so terminated, together with any dividends or other
distributions with respect to such shares then being held by the Company
pursuant to the provisions of this Agreement, shall be delivered to Employee (or
in the event of Employee’s death, to Employee’s estate) free of such
restrictions.
 
(f)           If a Change in Control (as defined in Section 2(g) hereof) occurs
during the Restricted Period and while Employee is employed by the Company or an
Affiliate, the restrictions applicable hereunder to the Restricted Shares shall
terminate and the Restricted Shares (and/or any successor securities or other
property attributable to the Restricted Shares that may result from the Change
in Control), together with any dividends or other distributions with respect to
such shares then being held by the Company pursuant to the provisions of this
Agreement, shall be delivered to Employee free of such restrictions.
 
(g)           For the purposes of this Agreement:  (i) the “Disability” of
Employee shall mean that Employee is disabled within the meaning of Section
22(e)(3) of the Internal Revenue Code of 1986, as amended, as determined by the
Committee in its discretion; (ii) transfers of employment without interruption
of service between or among the Company and its Affiliates shall not be
considered a termination of employment; and (iii) a “Change in Control” shall be
deemed to have occurred if:
 
(1)           individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least fifty-one percent (51%) of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board;
 
(2)           the stockholders of the Company shall approve a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own outstanding voting
securities representing at least fifty-one percent (51%) of the combined voting
power entitled to vote generally in the election of directors (“Voting
Securities”) of the reorganized, merged or consolidated company;
 
(3)           the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or
 
(4)           any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either (A)
the then outstanding shares of common stock, par value $3.33-1/3 per share, of
the Company (“Common Stock”) or (B) the Voting Securities of the Company, in
either such case other than solely as a result of acquisitions of such
securities directly from the Company.  Without limiting the foregoing, a person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares the power to vote, or to direct the
voting of, or to dispose, or to direct the disposition of, Common Stock or other
Voting Securities of the Company shall be deemed the beneficial owner of such
Common Stock or Voting Securities.
 

 
2

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of subparagraph (4) of this Section
2(g)(iii) solely as the result of an acquisition of securities by the Company
which, by reducing the number of shares of Common Stock or other Voting
Securities of the Company outstanding, increases (i) the proportionate number of
shares of Common Stock beneficially owned by any person to twenty-five percent
(25%) or more of the shares of Common Stock then outstanding or (ii) the
proportionate voting power represented by the Voting Securities of the Company
beneficially owned by any person to twenty-five percent (25%) or more of the
combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in clause (i) or (ii) of this sentence
shall thereafter become the beneficial owner of any additional shares of Common
Stock or other Voting Securities of the Company (other than a result of a stock
split, stock dividend or similar transaction), then a Change in Control of the
Company shall be deemed to have occurred for purposes subparagraph (4) of this
Section 2(g)(iii).
 
3.           Rights as Shareholder.  Subject to the provisions of this
Agreement, upon the issuance of the Restricted Shares to Employee, Employee
shall become the owner thereof for all purposes and shall have all rights as a
stockholder, including voting rights and the right to receive dividends and
distributions, with respect to the Restricted Shares.  If the Company shall pay
or declare a dividend or make a distribution of any kind, whether due to a
reorganization, recapitalization or otherwise, with respect to the shares of
Company common stock constituting the Restricted Shares, then the Company shall
pay or make such dividend or other distribution with respect to the Restricted
Shares; provided, however, that the cash, stock or other securities and other
property constituting such dividend or other distribution shall be held by the
Company subject to the restrictions applicable hereunder to the Restricted
Shares until the Restricted Shares are either forfeited by Employee and
transferred to the Company or the restrictions thereon terminate as set forth in
this Agreement.  If the Restricted Shares with respect to which such dividend or
distribution was paid or made are forfeited by Employee pursuant to the
provisions hereof, then Employee shall not be entitled to receive such dividend
or distribution and such dividend or distribution shall likewise be forfeited
and transferred to the Company.  If the restrictions applicable to the
Restricted Shares with respect to which such dividend or distribution was paid
or made terminate in accordance with the provisions of this Agreement, then
Employee shall be entitled to receive such dividend or distribution with respect
to such shares, without interest, and such dividend or distribution shall
likewise be delivered to Employee.
 
4.           Withholding Taxes.
 
(a)           Employee may elect, within 30 days of the Effective Date and on
notice to the Company, to realize income for federal income tax purposes equal
to the fair market value of the Restricted Shares on the Effective Date.  In
such event, Employee shall make arrangements satisfactory to the Company or the
appropriate Affiliate to pay in the year of the Award any federal, state or
local taxes required to be withheld with respect to such shares.  Such
arrangements may include, to the extent such arrangements are acceptable to the
Company or such Affiliate and do not provide for tax withholding in amounts in
excess of the minimum withholding requirements contemplated by SFAS 123(R), the
transfer of the Restricted Shares or other shares of Common Stock to the Company
or such Affiliate for application to satisfy such withholding requirements on
the basis of the Fair Market Value (as defined in the Plan) of such shares on
the date of transfer to the Company or such Affiliate.  If Employee fails to
make such payments, then any provision of this Agreement to the contrary
notwithstanding, the Company and its Affiliates shall, to the extent permitted
by law, have the right to deduct from any payments of any kind otherwise due
from the Company or an Affiliate to or with respect to Employee, whether or not
pursuant to this Agreement, or the Plan and regardless of the form of payment,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Shares.
 
(b)           If no election is made by Employee pursuant to Section 4(a)
hereof, then upon the termination of the restrictions applicable hereunder to
the Restricted Shares, Employee (or in the event of Employee’s death, the
administrator or executor of Employee’s estate) will pay to the Company or the
appropriate Affiliate, or make arrangements satisfactory to the Company or such
Affiliate regarding payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Shares.  Such
arrangements may include, to the extent such arrangements are acceptable to the
Company or such Affiliate and do not provide for tax withholding in amounts in
excess of the minimum withholding requirements contemplated by SFAS 123(R), the
transfer of the Restricted Shares or other shares of Common Stock to the Company
or such Affiliate for application to satisfy such withholding requirements on
the basis of the Fair Market Value (as defined in the Plan) of such shares on
the date of transfer to the Company or such Affiliate.  If Employee (or in the
event of Employee’s death, the administrator or executor of Employee’s estate)
fails to make such payments, then any provision of this Agreement to the
contrary notwithstanding, the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct from any payments of any kind
otherwise due from the Company or an Affiliate to or with respect to Employee,
whether or not pursuant to this Agreement, or the Plan and regardless of the
form of payment, any federal, state or local taxes of any kind required by law
to be withheld with respect to the Restricted Shares.
 
5.           Reclassification of Shares.  In case of any consolidation or merger
of another corporation into the Company in which the Company is the surviving
corporation and in which there is a reclassification or change (including the
right to receive cash or other property) of the Restricted Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination, but including any change in such shares into two or
more classes or series of shares), the Committee may provide that payment of the
Restricted Shares shall take the form of the kind and amount of shares of stock
and other securities (including those of any new direct or indirect parent of
the Company), property, cash or any combination thereof receivable upon such
consolidation or merger.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Effect on Employment.  Nothing contained in this Agreement shall
confer upon Employee the right to continue in the employment of the Company or
an Affiliate, or affect any right which the Company or an Affiliate may have to
terminate the employment of Employee.
 
7.           Legend.  Any certificate representing the Restricted Shares shall
conspicuously set forth on the face or back thereof, in addition to any legends
required by applicable law or other agreement, a legend in substantially the
following form:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
TERMS OF THE NOBLE ENERGY, INC. 1992 STOCK OPTION PLAN AND RESTRICTED STOCK PLAN
AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR
OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY MANNER, EXCEPT AS SET FORTH IN THE
TERMS OF THE AGREEMENT EMBODYING THE AWARD OF SUCH SHARES DATED JANUARY 30,
2009_. A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICE OF THE COMPANY.
 
8.           Assignment.  The Company may assign all or any portion of its
rights and obligations under this Agreement.  The Award, the Restricted Shares
and the rights and obligations of Employee under this Agreement may not be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of by Employee other than by will or the laws of descent and
distribution.
 
9.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of (i) the Company and its successors and assigns, and (ii)
Employee, and Employee’s heirs, devisees, executors, administrators and personal
representatives.
 
10.           Amendment.  This Agreement may be amended or terminated at any
time by an instrument in writing to such effect executed by both parties.
 
11.           Notices.  All notices required or permitted to be given or made
under this Agreement shall be in writing and shall be deemed to have been duly
given or made if (i) delivered personally, (ii) transmitted by first class
registered or certified United States mail, postage prepaid, return receipt
requested, (iii) sent by prepaid overnight courier service, or (iv) sent by
telecopy or facsimile transmission, answer back requested, to the person who is
to receive it at the address that such person has theretofore specified by
written notice delivered in accordance herewith.  Such notices shall be
effective (i) if delivered personally or sent by courier service, upon actual
receipt by the intended recipient, (ii) if mailed, upon the earlier of five days
after deposit in the mail or the date of delivery as shown by the return receipt
therefor, or (iii) if sent by telecopy or facsimile transmission, when the
answer back is received.  The Company or Employee may change, at any time and
from time to time, by written notice to the other, the address that the Company
or Employee had theretofore specified for receiving notices.  Until such address
is changed in accordance herewith, notices under this Agreement shall be
delivered or sent (i) to Employee at Employee’s address as set forth in the
records of the
 
Company, or (ii) to the Company at the principal executive offices of the
Company clearly marked “Attention:  Lee Robison”.
 
12.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without regard to its
principles of conflict of laws.
 
13.           Severability.  If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision shall be deemed to be so limited and shall
be enforceable by limitation thereof, then the provision shall be so limited and
shall be enforceable to the maximum extent permitted by applicable law.
 
14.           Further Assurances.  The parties agree to execute such additional
instruments and to take all such further action as may be reasonably necessary
to carry out the intent and purposes of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
15.           Entire Agreement.  This Agreement and Plan set forth the entire
agreement between the parties with respect to the subject matter hereof, and
supersede all prior agreements and understandings, whether written or oral,
between the parties with respect to the subject matter hereof.
 
16.           Subject to Plan.  The Award, the Restricted Shares and this
Agreement are subject to all of the terms and conditions of the Plan as amended
from time to time.  In the event of any conflict between the terms and
conditions of the Plan and those set forth in this Agreement, the terms and
conditions of the Plan shall control.
 
17.           Counterparts.  This Agreement may be executed by the parties
hereto in any number of counterparts, each of which shall be deemed an original,
and all of which shall constitute one and the same agreement.
 
18.           Descriptive Headings.  The descriptive headings herein are
inserted for convenience of reference only, do not constitute a part of this
Agreement, and shall not affect in any manner the meaning or interpretation of
this Agreement.
 
19.           References.  The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited.
 
[SIGNATURE PAGE TO FOLLOW]


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first written above.








            NOBLE ENERGY, INC.






           By:  ________________________________
           Name: ______________________________                                       
           Title:  _______________________________                                                            






            EMPLOYEE






___________________________________

           Employee Signature
 
 
            ___________________________________
               Employee Printed Name

 
6

--------------------------------------------------------------------------------

 

STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED and pursuant to that certain Noble Energy, Inc. 1992 Stock
Option and Restricted Stock Plan Restricted Stock Agreement dated as of January
30, 2009 (the “Agreement”), the undersigned Employee hereby sells, assigns and
transfers unto Noble Energy, Inc., __________ shares of the Common Stock, $3.33
1/3 par value per share, of Noble Energy, Inc., a Delaware corporation (the
“Company”), standing in the undersigned’s name on the books of the Company, and
does hereby irrevocably constitute and appoint the Secretary of the Company as
the undersigned’s attorney-in-fact, with full power of substitution, to transfer
said stock on the books of the Company.  THIS ASSIGNMENT MAY ONLY BE USED AS
AUTHORIZED BY THE AGREEMENT.
 
Dated: _________________________


        EMPLOYEE:
 

 
                                             _________________________________
        Name Printed:  ______________________



 
7

--------------------------------------------------------------------------------

 
